DETAILED ACTION
This Office Action is in response to the amendment filed 5/23/22.  As requested, the specification and claims 1, 4, 7 and 11 have been amended, and claims 2-3, 5 and 6 have been cancelled.  Claims 1, 4 and 7-14 are pending in the instant application.
In response to the amendment, the objection to the specification has been withdrawn and the 112(b) rejection of claim 4 has been withdrawn.
Applicant’s arguments, see pages 9-11, filed 5/23/22, with respect to the 102 and 103 rejections of the pending the claims have been fully considered and are persuasive.  The rejections of claim 1, 4 and 7-14 of have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of U.S. Patent Application Publication No. 2016/0243327 to Kimcock et al.  As discussed on pages 9-11 of the remarks filed by Applicant on 5/23/22, Kimcock et al. fails teach “wherein the upper rear straps are configured to be selectively attachable to different locations of a back side of the pad member, and wherein the lower rear straps are configured to be selectively attachable to different locations of the back side of the pad member” in combination with the other recited elements of claims 1 and 11.  Dependent claims 4, 7-10 and 12-14 are necessarily allowable by virtue of their dependence on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses bandages secured to the user with straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786